02/03/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 21-0588



                                  No. DA 21-0588

JADA KU,

             Appellant,

      v.

MONTANA HUMAN RIGHTS BUREAU,

             Appellee.


                            GRANT OF EXTENSION

      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellee is

given an extension of time until March 28, 2022, to prepare, file, and serve its

Answer Brief.

      DATED this ________ day of ___________________, 2022.



                                 ____________________________________




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
GRANT OF EXTENSION                                                            February 3 2022